 


109 HR 2932 IH: To amend the International Air Transportation Competition Act of 1979 to modify restrictions on the provisions of air transportation to and from Love Field, Texas.
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2932 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mrs. Blackburn introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the International Air Transportation Competition Act of 1979 to modify restrictions on the provisions of air transportation to and from Love Field, Texas. 
 
 
1.Modify certain restrictionsSubsection (c) of section 29 of the International Air Transportation Competition Act of 1979 (Public Law 96–192; 94 Stat. 48 et seq.) is amended by inserting Tennessee, before and Texas. 
 
